UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 05-1035



ALBERT M. HARGROVE,

                                              Plaintiff - Appellant,

          versus


DOCTOR   DETLEF    STEINER,    individually   and
professionally, Clarendon National Insurance
Company;    MIDWESTERN     INSURANCE    ALLIANCE,
INCORPORATED; CATHY ANN NEW, individually and
professionally, Midwestern Insurance Alliance,
Incorporated; NORMAN E. RISEN, individually
and   professionally,     Midwestern    Insurance
Alliance,     Incorporated;    BATTS    TEMPORARY
SERVICE, INCORPORATED, a/k/a Labor Works
Source,   Incorporated;     CLARENDON    NATIONAL
INSURANCE    COMPANY;   THE    CLARENDON   GROUP,
Clarendon National Insurance Company, Redland
Insurance Company, Harbor Speciality Insurance
Company; HANNOVER LIFE REASSURANCE COMPANY OF
AMERICA;       HANNOVER      RUCKVERSICHERUNGS-
AKTIENGESELL-SCHAFT; GEORGE T. GLENN, Deputy
Commissioner,      individual     and    official
capacity, and the North Carolina Industrial
Commission by and through the North Carolina
Department     of  Commerce;    BUCK   LATTIMORE,
individual and official capacity and the North
Carolina Industrial Commission by and through
the North Carolina Department of Commerce,

                                             Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. Louise W. Flanagan, Chief
District Judge. (CA-04-304-5-FL)
Submitted:   March 24, 205                Decided:   March 31, 2005


Before WIDENER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Albert M. Hargrove, Appellant Pro Se.      Jennifer Susan Jerzak,
HEDRICK, EATMAN, GARDNER AND KINCHELOE, Raleigh, North Carolina;
Perry Cleveland Henson, Jr., HENSON & HENSON, L.L.P., Greensboro,
North Carolina; Robert Thomas Hargett, NORTH CAROLINA DEPARTMENT OF
JUSTICE, Raleigh, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                              - 2 -
PER CURIAM:

            Albert   Hargrove    appeals    the   district    court’s   order

denying relief on his complaint alleging violations of state and

federal law in connection with the denial of his claim for state

workers’ compensation benefits.        We have reviewed the record and

find no reversible error.       Accordingly, we affirm on the reasoning

of the district court. See Hargrove v. Steiner, No. CA-04-304-5-FL

(E.D.N.C. Dec. 23, 2004).       We further deny Hargrove’s motion for a

certificate of appealability pursuant to 28 U.S.C. § 2553(c) as

unnecessary to this appeal. We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials   before   the   court    and    argument   would    not   aid   the

decisional process.



                                                                     AFFIRMED




                                   - 3 -